Citation Nr: 0014940	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  97-31 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an increased evaluation for a low back 
disorder, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1978 to 
December 1982 and from January 1983 to December 1992.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 1997 RO decision which denied an 
increase in a 10 percent rating for low back strain.  A 
personal hearing at the RO before a member of the Board 
(i.e., Travel Board hearing) was held in November 1998.  The 
Board remanded the case in February 1999 for further 
development, and the case was returned to the Board in May 
2000.  .


FINDING OF FACT

The veteran's service-connected low back disorder is 
productive of moderate limitation of motion of the lumbar 
spine.  


CONCLUSION OF LAW

The criteria for a 20 percent rating for a low back disorder 
are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Codes 5292, 5295 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from December 1978 to 
December 1982 and from January 1983 to December 1992.  A 
review of his service medical records reveals that he was 
treated on several occasions for complains of low back pain; 
X-rays of the lumbar spine were normal; and diagnoses 
included mechanical low back pain.  

On VA examinations in February 1993, the veteran complained 
of decreased range of motion of his left leg and low back 
pain.  An X-ray study of the lumbosacral spine was normal.  
The diagnoses were low back pain without physical findings 
and low back pain without evidence of radiculopathy.  

In an April 1993 decision, the RO granted service connection 
for low back strain, with a 0 percent (noncompensable) 
evaluation.  

On VA peripheral nerves examination in January 1995, the 
veteran related that he had low back pain dating from 1983 or 
1984.  Neurological examination was essentially normal.  The 
examiner noted no evidence of peripheral neuropathy, 
radiculopathy, myelopathy, or myopathy.  

On VA orthopedic examination in February 1995, the veteran 
reported low back pain that bothered him most of the time.  
He related that he had occasional sharp pain down to his 
buttocks on both sides.  The diagnosis was history of low 
back pain, with no clinical evidence of radiculopathy.  

In a March 1995 decision, the RO increased the evaluation for 
the veteran's service-connected low back disability to 10 
percent disabling.  

A VA clinical record summary reflects that the veteran was 
seen for complaints of chronic low back pain in January 1996 
and June 1996.  

In November 1996, the veteran requested VA treatment for low 
back pain.  A December 1996 VA medical record shows that he 
was seen for complaints of chronic low back pain.  Possible 
radiculopathy was noted.  The veteran related that he was 
unable to exercise due to pain.  The examiner noted possible 
tenderness to percussion in the L4-S1 area.  The diagnostic 
impression was possible left sciatica.  

A March 1997 VA medical record reveals that the veteran 
reported chronic low back pain without radiation or lower 
extremity weakness complaints.  It was noted that his pain 
was located in the left lower paraspinal area.  The 
diagnostic assessment was mechanical low back pain.  

The veteran filed an application for an increased evaluation 
for his service-connected low back disability in May 1997.  

On VA examination in July 1997, the veteran reported that he 
injured his back during service while lifting.  He related 
that current low back pain was not constant, but occurred 
frequently.  He said that he took over-the-counter drugs to 
relieve the pain.  On physical examination, it was noted that 
the veteran had somewhat of a side to side gait, which was 
often seen with disc disease.  The veteran demonstrated some 
stiffness in his back while getting up and down from a 
sitting position and while dressing and undressing.  The 
examiner noted a slightly increased lumbar curve.  Tightness 
of the paraspinal muscles, bilaterally was observed.  Range 
of motion testing revealed forward flexion to 90 degrees, and 
extension to 20 degrees.  Some stiffness during flexion and 
extension was noted.  Lateral bending was to 45 degrees and 
rotation was to 35 degrees.  Deep tendon reflexes were equal 
and active with no atrophy.  The diagnosis was low back 
strain.  The examiner noted that the veteran's symptoms, 
which in the past included some radiation down both legs, 
suggested disc disease or possibly other pathology.  A 
subsequent X-ray study of the lumbosacral spine was normal.  

A VA mental health clinic record dated in August 1997 
reflects that physical conditions listed on Axis III included 
low back strain and pain disorder with associated low back 
strain.  

A May 1998 VA medical record shows that the veteran was seen 
with complaints of genitourinary symptoms and associated 
lower back pain.  Several days later, he complained of pain 
in his "kidneys".  On physical examination, low back 
tenderness was noted.  The diagnostic assessment was chronic 
low back pain.  

During the November 1998 Travel Board hearing, the veteran 
testified that he was treated at a VA medical center for low 
back pain with radiation to his legs.  He stated that he had 
difficulty walking and could not sit for long periods of time 
due to low back pain.  The veteran indicated that he had some 
difficulty getting to sleep due to low back symptoms.  He 
said that he missed 3-4 days of work in the last six months 
due to low back pain.  

On VA spine examination in August 1999, the veteran related 
that he had low back pain on an almost daily basis.  He 
reported no paresthesia, numbness, or weakness in the lower 
extremities.  The veteran indicated he worked full-time as a 
parts inspector for an airline.  He said he experienced pain 
in the low back area on heavy lifting or prolonged sitting.  
He had a normal gait with no discernible limp.  The veteran 
did not use a back brace, crutches, or a cane.  No muscle 
atrophy or muscle spasms over the lumbar area were noted.  He 
had forward flexion associated with pain from about 30 
degrees to 60 degrees.  Extension was to 0 degrees with some 
pain over the low back area.  Pain on left lateral bending 
was noted.  Straight leg raising test was negative, 
bilaterally.  The examiner indicated that muscle strength and 
sensations of the lower extremities were normal.  X-ray 
studies revealed a normal total spine examination.  

On VA peripheral nerves examination in August 1999, the 
veteran reported constant low back pain on the left side 
traveling to both legs.  He related that he had tingling in 
the soles of his feet and heels when the pain traveled down 
to his legs.  He indicated that he took a muscle relaxer and 
Motrin on "as needed" basis for low back symptoms.  Motor 
testing revealed that his strength was 5/5 throughout.  
Sensory examination was fully intact.  His gait was wide-
based but such disappeared after he was asked to perform the 
tandem gait.  The veteran barely bent over when asked to 
touch his toes.  The diagnostic impression was chronic 
lumbosacral strain.  

II.  Analysis

The veteran's claim for an increase in a 10 percent rating 
for a low back disability is well grounded, meaning 
plausible.  The file shows that the RO has properly developed 
the evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Lumbosacral strain is rated 10 percent when there is 
characteristic pain on motion.  A 20 percent evaluation is in 
order when there is muscle spasm on extreme forward bending, 
and unilateral loss of lateral spine motion in the standing 
position.  A 40 percent evaluation is warranted for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R.§ 4.71a, 
Diagnostic Code 5295.  

Slight limitation of motion of the lumbar spine warrants a 10 
percent rating, moderate limitation of motion of the lumbar 
spine is rated 20 percent, and severe limitation of motion is 
rated 40 percent.  38 C.F.R. 4.71a, Code 5292.  

VA outpatient records from recent years show the veteran has 
occasionally been treated for low back symptoms.  During the 
1997 VA examination, he related that his low back pain was 
not constant but occurred frequently.  The diagnosis was low 
back strain.  Although the examiner noted that the veteran's 
symptoms suggested disc disease or some other pathology, X-
ray studies were entirely normal.  The 1999 VA examination 
results showed no muscle spasms or atrophy over the lumbar 
area.  The diagnosis was chronic lumbosacral strain.  At 
various times, the veteran has reported that his low back 
symptoms included radiation to his lower extremities; 
however, neurological examinations and radiologic studies 
were consistently within normal limits.  

The Board finds that the evidence reflects the veteran has 
only mild lumbosacral strain and subjective complaints of 
characteristic pain on motion which is properly rated 10 
percent under Code 5295.  He has no muscle spasm on forward 
bending and no unilateral loss of lateral spine motion in a 
standing position, as required for an increased rating, to 20 
percent, under Code 5295.  

The Board has considered whether a higher rating is warranted 
under Code 5292 for limitation of motion of the lumbar spine.  
The low back disorder is currently manifested by pain and 
limitation of motion.  The recent medical evidence shows the 
veteran has pain on forward flexion from 30 degrees to 60 
degrees and extension to 0 degrees with some pain.  Earlier 
records reflect forward flexion to 90 degrees, extension to 
20 degrees, lateral bending to 45 degrees and rotation to 35 
degrees.  The Board finds that, with consideration of the 
effects of pain on use, the limitation of motion of the 
lumbar spine more closely approximates moderate rather than 
slight limitation of motion, supporting a 20 percent rating 
under Code 5292.  38 C.F.R. §§ 4.7, 4.40, 4.45; DeLuca v. 
Brown, 6 Vet. App. 321 (1995).  

The Board concludes that an increased rating to 20 percent 
for the low back disorder is warranted.  The benefit-of-the-
doubt rule has been considered in making this decision.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski; 1 Vet. App. 49 
(1990).  


ORDER

An increased rating to 20 percent for a low back disorder is 
granted.  

		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 

